The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is in response to the amendments and arguments filed 02/23/2022.    Claims 9-13, 23-26 and 30-34, 36-41 are pending.  Claims 1-8, 14-22 and 27-29, 35 have been canceled. Claims 23-26, 30-34, and 39-41 are withdrawn from consideration.
 
Election/Restrictions
Newly submitted amendments to claims 23-26, 30-34, and 39-41 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to non-elected species A and Species B without traverse in the election/remarks filed 9/11/2019.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims  23-26, 30-34, and 39-41 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 
Claim Rejections - 35 USC § 112
Amendments have overcome the prior 35 USC 112 rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9-13, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Eze (US 2007/0244808 A1) in view of Singh et al. (US 20160321726 A1) in view of Lisitsa (US 2015/0170233 A1) and Ranft (US 2016/0232546A1).
Specifically as to claim 9, Eze discloses a device (and related non transitory computer readable medium), comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: automatically obtain credit history information associated with a user from a database (see step 404), wherein the credit history information includes a credit score associated with the user and values for one or more impact factors affecting the credit score associated with the user (see figure 2-3); pre-process the credit history information to reduce the credit history information to a feature set (see para 29 and figures 2-3 preprocessing of historical data); determine, based on using a model and the feature set, one or more pre-qualified terms for one or more credit products wherein the model comprises a creditworthiness prediction model and wherein the one or more processors, to determine the one or more prequalified terms, are configured to perform binary recursive partition to split data of the feature set into partitions and perform predictions associated with the one or more prequalified terms (see para 29-45 and figures 2-3, specifically, the term “creditworthiness prediction model” using broadest reasonable interpretation in light of the specification provides for a model trained based on historical credit data that relates to credit scores, rates etc. (see original specification at para 27; para 46-47 use of fuzzy logic)); determine, based on the credit history information associated with the user, and using the model, that the user is pre-qualified for one or more loans satisfying a threshold amount and a threshold monthly payment (see para 29); (see para 29-32); receive information associated with a plurality of products (see step 412); identify, a first set of financing options, associated with a first set of products, that satisfy the threshold amount and the threshold monthly payment: identify, a second set of products, of the plurality of products, for which the user is not prequalified for one or more loans to purchase the second set of products and populate a user interface with one or more user interface elements that upon actuation enable one or more first actions related to the obtaining the first set of financing options associated with the first set of products, (see para 29-32) but does not specifically disclose searching a shopping platform for products, the matching of the threshold to the inventory, and disabling one or more second user interface elements associated with the second set of products to prevent the device from taking one or more second actions associated with the second set of products, and wherein the user interface displays at least one first product of the first set of products, wherein the user interface displays at least one second product of the second set of products, and wherein each first user interface element, of the one or more first user interface elements, is configured to be displayed in a portion of the user interface that includes data associated with a corresponding product of the first set of products.
Singh et al. disclose enabling (populating/displaying) the qualified products and loan options and disabling (only qualified products and loan options are displayed in multiple interfaces, see figure 8, paragraphs 86-93 and modeling for credit worthiness (see par 43 and 59 risk assessment tools to determine credit worthiness).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the financial system of Eze by providing only the qualified results of the inventory (product) search with the associated financial options to streamline the process as taught by Singh et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Eze teaches this allows a person to shop among a variety of different products without adversely affecting a credit rating (see Eze paragraph 3).  
Lisitsa discloses an aggregated search service combining loan searching with inventory/car matching (includes lending criteria for threshold amounts, paragraph 29; returns all offers that match and not the ones that don’t see paragraph 29, see paragraphs 18, 28-48, 3).  
It would have been obvious to one of ordinary skill in the art to include in the financial system of Eze and Singh et al. the ability to match loan products with purchase inventory as taught by Lisitsa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Ranft uses machine learning algorithms  for matching products to eligible users (see para 143, table 6, 167, 175 and paragraph 66 more machine learning datasets for matching products to eligible users.
It would have been obvious to one of ordinary skill in the art to include in the financial matching system of Eze the ability to determine prequalified terms based on risk score output  with machine learning as taught by Ranft et al. a since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Ranft uses machine-learning algorithms with machine learning datasets. A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.
Specifically as to claim 10, when determining that the user is pre-qualified for the one or more loans, are configured to determine that the user is pre-qualified for the one or more loans based on historical transaction data associated with the user (see figure 2-3 and para 29-32).  
Specifically as to claim 11, wherein the one or more impact factors include at least one of: a history of making payments on time, an age of one or more credit accounts, a credit utilization, a quantity of credit inquiries within a threshold time period, or-3-PATENTAttorney Docket No. 0104-0284 a quantity of credit or loan accounts opened within the threshold time period (see figure 2-3).  
Specifically as to claim 12, wherein the credit history information is obtained from a credit bureau device via a soft pull that does not impact a credit score associated with the user (see para 28).  
 Specifically as to claim 36, populate another user interface with at least one user interface element to enable a pre-qualification action based on determining that the user is pre-qualified (see figures 2-3).
Specifically as to claim 37, at least one of the threshold amount or the threshold monthly payment are included in the one or more pre-qualified terms determined by the model (see para 25-34).  
Specifically as to claim 38, the one or more processors, when preprocessing the credit history information, are to: remove, from the credit history information, one or more of: non-ASCII characters, -11-PATENTwhite spaces, or confidential data (see para 25-34).

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.
With regards to applicant’s arguments Eze does not provide for "determine, using a model with the feature set, one or more pre-qualified terms for one or more credit products, wherein the model comprises a creditworthiness prediction model, and wherein the one or more processors, to determine the one or more pre-qualified terms, are configured to perform binary recursive partitioning to split data of the minimum feature set into partitions and perform predictions associated with the one or more pre-qualified terms," Examiner respectfully disagrees.  The limitation for determine using a model with the feature set, under broadest reasonable interpretation in light of the specification, provides for  using any number of AI techniques to determine a user is prequalified, the terms, etc. (see para 34) and as such, the recitation of a use of a model is notoriously well known in the art, specifically the use of prediction models involving binary recursive partitioning to split data into partitions.  See Peng et al. "An empirical study of classification algorithm evaluation for financial risk prediction" March 2011, Applied Soft Computing Volume 11, Issue 2, March 2011, Pages 2906-2915 (Year: 2011) as well as Okesola, et al. "An improved bank credit scoring model: a naïve Bayesian approach." (2017, December). In 2017 International Conference on Computational Science and Computational Intelligence (CSCI) (pp. 228-233). IEEE. (Year: 2017) as evidence of well known in the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Suza discloses intelligent loan qualification based on further servicing capability using prediction models for creditworthiness.  Pawlusiak et al. disclose s system and method of expedited credit approval and lending for an applicant wherein the system initially pre-qualifies the applicant using an input device to obtain predetermined applicant identification information and transmits the applicant identification information to the credit and loan processor computer which verifies the applicant identification without pulling credit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691